Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 09/10/2021 have been fully considered and are considered sufficient to overcome some of the issues that created the previous rejections under U.S.C. 112(b).  However, some of the issues are still present, so the rejection under U.S.C. 112(b) is still present.

Response to Arguments

Applicant’s arguments with respect to claims 1, 10-11, and 16 regarding the amendments have been considered but are found unpersuasive.
The argument that Maurer fails to teach a user device that is configured to display offline and online maps under the claimed circumstances because Maurer has to compare data quality between offline and online results is found unpersuasive.  [0006] cites “the application may attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.”  The may suggests this in optional step.  Additionally, while [0006] is cited because of decisions regarding withholding offline data until a timer expires or showing it immediately, it should be noted that [0006] refers to POI suggestions and not routing.  As such, [0006]’s step would not change the routing step of Maurer, or require that the routing have the offline map compared for accuracy.  Even if the POI finding step was necessary for the routing step, and the method had to compare the offline POI to an online suggestion, that would not necessarily impact the accuracy of the route.  In fact, Figure 2 has step 102 which seems to have the location determined by a selection on a map, and not suggestions.  Even if the location from earlier was wrong, Figure 2 would have both the offline and the online maps going to the incorrect location, which would mean this inaccuracy would not be considered in the method.
Applicant’s arguments on page 4 that Maurer only teaches the method in response to a request for navigation, and not in response to disruption in connection while performing online navigation is somewhat persuasive, but moot, as this is not reflected in the claim limitations.  The examiner recognizes that “performing online map data reception and processing” has the intent to establish online navigation occurring which is interrupted by a disruption of online connectivity, but the claim language is broader than that interpretation.  In [0005-0006], Maurer establishes downloading data prior to the method for use while in an offline mode prior to navigation.  This could be considered “performing online map data reception and processing.”  Therefore, if there was a lack of connection during a routing request, there would be a disruption of the online map data reception at the device (has there had previously been a connection and now there is not).  Additionally, the generation of an offline navigation route do occur upon determining that there is no online map data.  If it is the applicant’s intent that online routing is occurring, and the connection is disrupted which leads to the process, that would be more limiting.  A brief look at Maurer for this interpretation leads the examiner to believe that this is not taught in Maurer, although further searching and consideration would be necessary.
	Applicant’s arguments that Maurer does not only show the offline route after the timeout period is persuasive, however, the examiner has stated in previous office actions and still believes that there is an obvious rationale for withholding this information.    It is not believe to teach away because Maurer’s approach does not discredit or make the possibility an impossibility.  It would be a minor change and the benefits of doing so would be reasonably expected to be helpful in some ways.  Maurer even does similar actions in [0006] with POI suggestions, suggesting that Maurer already provides rationale for doing so.
	In light of further consideration of the art, the examiner does not believe an obviousness argument is necessary, regarding applicant’s arguments on page 7 of the remarks.  As such, they are considered moot, as no obviousness argument is made.  The examiner does not believe the text of [0006] applies directly to the route generation, but the rational for when to provide information for POI might still be relevant for other arguments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al (US Pub 2016/0349063 A1), hereafter known as Maurer in light of Tamai et al (US Pub 5,938,720), hereafter known as Tamai.

For Claim 1, Maurer teaches A method comprising: 
Performing online map data reception and processing ([0005-0006])
Upon determining a disruption of online map data reception at a device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining whether a network connection is not available.)
generating an offline navigation route in a timeout period using offline map data cached at the device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.  Figure 2 has, at step 110, an offline map is generated while a timeout period begins.)
transmitting a routing request from the device to a routing server for an online navigation route to a destination; and ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
providing the online navigation and the offline navigation on a user interface associated with the device, wherein the user interface is configured to display (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  and (2) the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 

For Claim 2, Maurer teaches The method of claim 1, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 3, Maurer teaches The method of claim 1, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 8, Maurer teaches The method of claim 1, wherein the timeout period, the providing of the online navigation route or the offline navigation route, or a combination thereof is applied at the beginning of the route or constantly.  (See Figure 2, Sections 108/110 and 112)
Maurer does not teach wherein it is applied on a maneuver-by-maneuver basis.  
However, it would be obvious to someone of ordinary skill in the art prior to the effective filing date that it be applied on a maneuver-by-maneuver basis.  It would be obvious because, it might be unsafe to give a user new driving instructions when they are in the middle of a driving maneuver.  By waiting for them to complete a maneuver and be ready for the next one, you can ensure they aren’t in the middle of a maneuver that it would be dangerous to change course. 

For Claim 9, Maurer teaches The method of claim 1, wherein the offline map either has a data amount less than a data amount of the online map data or is a less current version of the online map data  ([0032])
Maurer does not teach wherein the first offline maneuver is different from a first online maneuver.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the first offline maneuver is different from a first online maneuver.
It would be obvious because if the offline map data is incomplete, less current, or has less data, it is unlikely to be an optimal route.  If the online data is “complete”, current, and has more data it is likely to be more optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.

For Claim 10, Maurer teaches The method of claim 1, wherein the offline map data includes a basic rendering map, a basic map-matching map, a plurality of previously used navigation routes, or a combination thereof.  ([0029]

For Claim 11, Maurer teaches An apparatus comprising: 
a processor; and ([0027])
a memory including computer program code for a program, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following, ([0027-0028])
perform online map data reception and processing; ([0005-0006])
upon determining a disruption of online map data reception at a device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining that there is a network connection is not available.)
generate an offline navigation route in a timeout period using offline map data cached at the device, and;  39Attorney Docket No.: P9184US00Patent (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.)transmit a routing request to a routing server for an online navigation route to a destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
provide the online navigation route and the offline navigation route on a user interface associated with the device, wherein the user interface is configured to display (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period, ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)   and (2) the offline navigation route or a portion of the offline navigation route, that is generated during the timeout period, based on determining that the online navigation route or the portion of the online navigation route is not received at the device before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route. (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 

For Claim 12, Maurer teaches The apparatus of claim 11, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 13, Maurer teaches The apparatus of claim 11, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 16, Maurer teaches A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: ([0027])
Performing online map data reception and processing: ([0005-0006])
Upon determining a disruption of the online map data reception at a device,  (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining that there is a network connection is not available.) generating an offline navigation route in a timeout period using offline map data cached at the, and; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress. )
transmitting a routing request from the device to a routing server for an online navigation route to a destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information)
and providing the online navigation route and the offline navigation route on a user interface associated with the device, wherein the user interface is configured to display (1) the online navigation route or a portion of the online navigation route based on determining that the online navigation route or the portion of the online navigation is received at the device within the timeout period, ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  and (2) the offline navigation route or a portion of the offline navigation route, that is generated during the timeout period based on determining that the online navigation route or the portion of the online navigation route is not received at the device before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
Maurer does not teach Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  A driver doesn’t necessarily need all of the instructions for a route initially, and Tamai’s method would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 


For Claim 17, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 18, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

Claims 4-7, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in light of Tamai, in light of Ho et al (US Pub 2019/0120640 A1), hereafter known as Ho.

For Claim 4, Maurer teaches The method of claim 1, further comprising: 
Maurer does not teach constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible. 
Ho, however, does teach constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 5, modified Maurer teaches The method of claim 4, 
And iteratively generating one offline navigation route to the destination during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach further comprising:  38Attorney Docket No.: P9184US00Patent 
iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. 
Ho, however does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 6, modified Maurer teaches The method of claim 5, 
Modified Maurer does not teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.  
Ho, however, does teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.   ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of a time based cost model because when people are using navigation systems, oftentimes the most important factor they want to optimize for is the time spent to get to the destination.

For Claim 7, modified Maurer teaches The method of claim 6, 
Modified Maurer does not teach wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  
Ho, however, does teach The method of claim 6, wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  (As described in [0043], each segment has a cost.  Fig. 6 shows graphs with more than one segment.  Any route that has two possible or required segments would have the time based cost model based upon the time for traveling the first and second segments, as long as those segments have their costs calculated like the rest of the segments)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of having the time of traversing a first and second segment be factors in the total cost because those segments would have time costs associated with them, and if they were traveled on, the costs associated with them would represent the time costs of traveling the first and second segment of the path, which would factor into the whole cost.

For Claim 14, Maurer teaches The apparatus of claim 11, 
Maurer does not teach wherein the apparatus is further caused to: 
construct a directed graph from the offline map data,
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach construct a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 15, modified Maurer teaches The apparatus of claim 14, 
And generate one offline navigation route to the destination based on the directed graph during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach wherein the apparatus is further caused to: 
iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  
Ho, however, does teach iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 19, Maurer teaches The non-transitory computer-readable storage medium of claim 16, 
Maurer does not teach wherein the apparatus is caused to further perform: 
constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach 
constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 20, modified Maurer teaches The non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform: 
generating one candidate offline navigation route to the destination based on the directed graph during the timeout period; and 
Modified Maurer does not teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.
Ho, however, does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geelen et al (US Pub 2013/0211705 A1) relates to updating driving instructions as maneuvers are performed.
Zhang et al (US Pub 2021/0080271 A1) relates to graphs, candidate paths, and online/offline navigation.
Fowe et al (US Pub 2019/0331502 A1) relates to cost functions.
Steinmetz et al (US Pub 2015/0228191 A1) relates to concurrent online/offline navigation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664